DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently, claims 1-8 are pending in the instant application.  Claims 1-5 and 8 are withdrawn from consideration as being drawn to a non elected invention(s).  Claims 6 and 7 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  


Claim Rejections - 35 USC § 101
Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. The claim(s) recite(s) the natural law/correlation between ADM2 expression level and thyroid cancer diagnosis and prognosis, as well as the abstract mental concept of making a comparison, and determination. This judicial exception is not integrated into a practical application because the step(s) of measuring ADM2 mRNA or protein are mere data gathering steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites a method of providing information for diagnosis of thyroid cancer as well as providing information for the prognosis of thyroid cancer based on measuring protein expression level of ADM2, which is a natural correlation/law.  With regard to the natural correlation, as in Mayo, the relationship is itself a natural process that exists apart from any human action.  The comparing and determining limitations recited in the claims are also a recitation of an abstract idea because these conclusions/determinations can occur entirely within the mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the claims have been amended to recite “wherein the expression level is measured by a method selected from the group consisting of western blot, enzyme linked immunosorbent assay, …” and “an agent for measuring the expression level is an antibody or an aptamer bonded to the ADM2 protein”, however these elements do not integrate the JE into a practical application because they are mere data gathering to use the correlation and do not add a meaningful limitation to the method.  
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the measuring steps are generally recited and do not provide any particular reagents that might be considered elements that transform the nature of the claims into a patent eligible application because no specific elements/steps are recited.  These elements are not only mere data gathering, but the recitation of general detection methods and general agents for detecting a known protein is well understood, routine, and conventional activity (See MPEP 2106.05(d)(II)).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  It is additionally noted that in the case of the instant claims, the limitations directed to as determining, diagnosing and prognosing merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294. 
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	

Response to Arguments
The response traverses the rejection.  The response asserts that the claims have been amended to include practical applications in the measuring step.  This argument has been thoroughly reviewed but was not found persuasive because the amendments are general in nature and are directed to data gathering for using the correlation.  The response also asserts that the present invention contributes to a significant improvement over conventional cancer diagnostic technology.  This argument has been thoroughly reviewed but was not found persuasive because the claim recites both a natural correlation and an abstract idea.  The only other steps are directed to data gathering, and the generalized recitation of well known protein detection techniques is  well understood, routine, and conventional (see MPEP 2106.05(d)(II)).  The rejection is maintained.  

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of prognosis thyroid cancer in a patient with thyroid cancer, comprising (1) measuring ADM2 protein expression in a thyroid cancer tissue sample of an obese or recurrent thyroid cancer patient, (2) comparing the expression level with ADM2 protein expression level of a sample of thyroid cancer tissue from a patient with normal body weight, (3) detecting an increased expression level of ADM2 protein in the sample from the obese or recurrent thyroid cancer patient compared to the sample from the patient with normal body weight, and (4) diagnosing the obese or recurrent thyroid cancer patient with a poorer prognosis compared to the patient with normal body weight, does not reasonably provide enablement for the methods as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The claims are directed to diagnosing and prognosing thyroid cancer in patients based on the level of ADM2 mRNA or protein expression in any type of sample.  The invention is in a class of inventions which the CAFC has characterized as 'the unpredictable arts such as chemistry and biology" (Mycolgen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Federal Circuit 2001)).

The amount of direction or guidance/Presence and absence of working examples:
	The specification teaches RNA sequencing in: 1) a mouse model with thyroid cancer who was fed a high fat diet, 2) a mouse model with thyroid cancer who was fed a normal diet, and 3)normal control animals (page 13).  The specification teaches analysis of ADM2 in animal models (see example 1, page 17).  The specification teaches that a mouse model with thyroid cancer who was fed a high fat diet had an increase in the size of the cancer and the number of proliferating cells compared with the animals fed a normal chow diet.  The specification teaches that ADM2 protein expression in thyroid cancer tissue was increased in the animals fed the high fat diet compared to those fed the normal chow diet.  In example 2, the specification teaches comparison of ADM2 protein expression in thyroid cancer tissue from normal weight, obese, and obese with recurrent thyroid cancer subjects.  The specification teaches that ADM2 protein expression was higher in obese thyroid cancer patients vs normal weight thyroid cancer patients, and that ADM2 protein expression in thyroid tissue from obese patients with recurrent thyroid cancer was higher than that of obese patients with thyroid cancer (see page 18, and figure 3).  
	However, the claims encompass diagnosis of thyroid cancer whereas the specification does not teach whether the level of ADM2 protein expression changes in normal thyroid tissue vs thyroid tumor tissue, or in the blood of cancer patients vs normal controls.  The specification does not teach if mRNA expression of ADM2 is correlative to protein expression in tissue or blood in normal situations or in cancer patients, let alone thyroid cancer patients. 
    
The state of the prior art and the predictability or unpredictability of the art:
	The correlation between mRNA expression and protein expression in cancer is unpredictable.  Chen (Chen et al; Molecular and Cellular Proteomics 1.4, 2001, pages 304-313) teaches that the relationship between gene expression at the mRNA levels and the corresponding protein level is not well characterized in human cancer.  Chen teaches comparing mRNA and protein expression in the same lung adenocarcinomas and teaches that only 21.4% of genes had a statistically significant correlation between protein and mRNA expression (see abstract).
  
The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
In the instant situation, the specification does not teach if the levels of mRNA and protein expression of ADM2 gene are correlative.  Although protein expression is analyzed in tumor tissue, the specification does not teach or provide any guidance as to the mechanism for increased ADM2 protein expression in tumor tissue from obese patients with thyroid cancer or obese patients with recurrent thyroid cancer as compared to thyroid cancer patients with normal weight, so that the skilled artisan would be able to predict whether the expression level between ADM2 mRNA and protein are correlative of each other.  Furthermore, it is not clear if the increase in protein expression is due to poorer prognosis alone or if it is also result of obesity.  The specification does not teach or provide any baseline for the mRNA or protein expression of ADM2 in normal controls to be able to determine if the expression levels of change as a result of cancer.  To practice the invention as broadly as it is claimed, the skilled artisan would have to conduct a large study of cases and controls to determine if ADM2 expression can be used to diagnose thyroid cancer.  The specification does not provide any guidance as to the expression level of ADM2 in normal samples to determine whether there is any expression level difference that would be diagnostic of thyroid cancer, nor whether there is a correlation between ADM2 mRNA and protein expression. Given the unpredictability in the art with regard to the correlation between mRNA and protein expression of any particular gene, this would require trial and error analysis the results of which are unpredictable.  While the state of the art and level of skill in the art with regard to analysis of gene expression is high, the level of unpredictability in using mRNA and protein expression of particular genes for diagnostic purposes is even higher.
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the teachings of unpredictability in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
The response traverses the rejection.  The response asserts that regarding the issue of normal control samples for patients, the specification teaches animal model examples in the specification which constitute working examples because the example correlates with a claimed method invention.  The response asserts that the initial burden is on the office to give reasons for the lack of enablement and applicant rebuts that the office must give reasons for a conclusion of lack of correlation for animal model example.  This argument, the specification, and drawings have been thoroughly reviewed but were not found persuasive because the rejection did not question the use of animal models.  It is not clear, from the teachings in the specification or the figures, whether ADM2 mRNA expression and ADM2 protein expression are correlative in any model, animal or human.  It is also not clear whether ADM2 mRNA expression changes between normal controls and thyroid cancer models fed normal or high fat diets, or whether these expression levels are correlative of ADM2 protein expression.  While asserting that the claims have been amended to be directed to ADM2 protein and generally pointing to figure 1, the response does not address or provide any explanation or clarification as to how the figures or the specification provide guidance on the correlation between ADM2 mRNA expression and protein expression in normal control samples vs those with thyroid cancer.  The rejection is therefor maintained for claim 6. 

Conclusion
No claims are allowed herein. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634